Mr. Justice Morris
delivered the opinion of the Court:
It is conceded that the plaintiff in error was in the performance of his duty when he removed the goods in question from the premises for which restitution had been adjudged, and deposited them in an orderly and proper manner on the sidewalk. It is necessary and proper so to deposit* goods in their removal to or from residences or places of business. The obstruction complained of consists in leaving them for an unreasonable time upon the sidewalk; and it seems also to be conceded that they were left for an unreasonable time, and that thus they became an unlawful obstruction to travel. But plainly, if the plaintiff in error did no more than he was commanded by the law to do and by the writ of restitution that had been placed in his hands for execution, it cannot be that he was guilty of an unlawful act. Of course a lawful act can be done in an unlawful manner and thereby become an offense, but no illegality in the matter of the execution of his writ is here charged against the plaintiff in er-*475xor. The contention, is that, after having removed the goods from the premises to the sidewalk, he should not have permitted them to remain on the sidewalk the undue length of time for which they were permitted to occupy a part of the thoroughfare. But this act, or this default rather, was not the default of the deputy marshal, but of the owner of the goods.
The deputy marshal had completed his duty and fully executed his writ when he had removed the goods from the premises to the sidewalk. He had no' warrant of law to remove the goods and take them away to a warehouse or anywhere else. After the removal he had no right to take those goods into his possession for any purpose. It may be that in proper cases the dictate of humanity would require that a reasonable charge and control should be assumed by someone over goods in such condition so as to provide against wanton loss or destruction; but no such' ease is presented here. We have only the case where the officer of the law has fully performed his duty, and full control of the goods which he has removed has become reinvested in their owner. The owner of the goods might have voluntarily obeyed the command of the writ of restitution, and voluntarily himself placed his goods upon the sidewalk. This he failed or refused to do, and the deputy marshal was compelled to do it for him. But the control of the deputy marshal over the goods extended no farther than was necessary for the execution of his writ; and that was expended as soon as he deposited the goods in proper manner upon the sidewalk. There is no provision of law that authorizes or requires him, under such a writ of restitution, further in any manner to retain the possession or control.
We must hold, therefore, that there was no testimony whatever on which the defendant, the plaintiff in error in this case, could properly have been held liable for the offense with which he was charged. So far as the record before us shows, the offense was that of the owner of the goods, and not that of the marshal or deputy marshal; and the act of the deputy marshal in the premises was not a violation of any municipal ordinance. It may be that for such cases there should be some provision of law or of police regulation that would provide for the contingeu*476cy of the abandonment of property by the owner, such as ?eems to have occurred in the present case. But we are clearly of opinion that, for such abandonment and the consequent obstruction to the highway, the marshal or his deputies who have only performed their legal duty and obeyed the order of the courts, should not be held liable.
The judgment of the Police Court in the premises must be reversed, and the cause will be remanded to that court with direction to vacate such judgment and to discharge the plaintiff in error from the information against him. And it is so ordered.

Reversed.